DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 09/22/2020 and amendment on 08/21/2020 amending Claims 1, 10, and 18; and cancelling Claim 8 and 16. Claims 1; 3-5; 7, 9-14; and 17-20 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
L. 7 “the one or more bleed ports to the bleed outlet” should be replaced by “the one or more bleed ports to the one or more bleed outlets”,
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 14 recite that the safety sensors include “one or more of a pressure safety sensor and a temperature safety sensor", these is an original claim which depend from Claims 1 and 10, respectively. Original Claims 1 and 10 only recited “one or more safety sensor” and thus original Claims 5 and 14 further defined what these safety sensors were. Claims 1 and 10 have since been amended to recite that the safety sensors include a gas path safety sensor that measures pressure and a manifold safety sensor that measures pressure. As such it is now unclear if Claims 5 and 14 are meant to claim additional safety sensors or to further temperature sensor recited in Claims 5 and 14, can correspond to the one of more safety sensor that measures pressure recited in Claims 1 1ns 10. 






The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claim 7: Claim 1 recites “a cooling location of the gas turbine engine […] a gaspath safety sensor disposed […] at a component to be cooled […] the gaspath safety sensor is disposed at a leading edge of a turbine vane to be cooled” and Claim 7 which depends on Claim 1 recites “the cooling location is one or more components of a turbine section of the gas turbine engine.” The “turbine vane” recited in Claim 1 is included in the “turbine section” recited in Claim 7. Consequently Claim 7 does not further limit the scope of Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 



Claims 1; 3-5; 7; 10-14; and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US 2012/0117977), Adibhatla (US 2017/0254216),  Cook (US 2013/0170966), Fuchs (US  2012/0102968), and Snider (US 9,128,005).

Regarding Claim 1: Childers discloses a bleed air cooling system (annotated figure 977’; and [0009]) for a gas turbine engine (10; [0015]; and Fig. 1), comprising: one or more bleed ports (24, 22; [0016]; and Fig. 1) disposed at one or more axial locations of the gas turbine engine (see annotated figure 977’) to divert a bleed airflow (see annotated figure 977’) from a gas turbine engine flowpath (see annotated figure 977’ and [0016]); one or more bleed outlets (see annotated figure 977’) disposed at a cooling location of the gas turbine engine (turbine blades and buckets of the turbine ; see Fig. 1 [002-3, 17, 23]); a bleed duct in fluid communication with the one or more bleed ports and configured to convey the bleed airflow from the one or more bleed ports to the one or more bleed outlets (air ducts 26, 36, 37, 28, 40, and 36; Fig. 1); 
a turbine distribution conduit (see annotated 977’) disposed between the bleed duct and the one or more bleed outlets (see annotated 977’) and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlet (see annotated 977’).
one or more safety sensors (44, 46, 48; [0023]; and Fig. 1) to sense operational characteristics of the gas turbine engine (see [0023]); and a controller (32; [0023]; and Fig. 1) operably connected to the one or more safety sensors (see Fig. 1 and [0023]) and configured to 
Childers does not explicitly teach that the turbine distribution conduit being a turbine manifold. 
However, Adibhatla teaches a similar bleed air cooling system (see annotated figure 216’) for a gas turbine (100; Fig. 1) as Childers,  having one or more bleed ports (204, 206; Fig. 2); one or more bleed outlets (210, 224(F), and 212(A); Fig. 2); a bleed duct (202(B), 202(A); Fig. 2) in fluid communication between the bleed ports and the bleed outlets (see Fig. 2); a turbine manifold  (see annotated figure 216’) disposed between the bleed duct and the one or more bleed outlets (annotated figure 216’ and [0031])  and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlets (see [0031] and annotated figure 216’), the bleed manifold extending at least partially around a circumference of the gas turbine engine (see annotated figure 216’); and a manifold safety sensor disposed at the bleed manifold and configured to measure a turbine manifold pressure (see pressure sensor in [0033-35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine distribution conduit of Childers to have a turbine manifold extending at least partially around a circumference of the gas 

Childers is silent regarding a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath at a component to be cooled by the bleed airflow and the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold.
However, Cook teaches a similar air cooling system (turbine cooling system, see title) for a gas turbine (10; Fig. 1) as Childers, having cooling air pressure sensor configured to measure a cooling air pressure of the turbine ([0019] teaches measuring, i.e. having a sensor, the cooling air pressure of the gas turbine)  
a gaspath safety sensor configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath ([0019] teaches measuring, i.e. having a sensor, the gas flow pressure of the turbine); and
a controller (80; Fig. 2; [0017]) being configured to: determine a backflow margin (backflow margin, not numbered, see [0019]) of a cooled component (50 and element thermically connected thereto) based on the measured gas turbine engine flowpath pressure  and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure ([0019] teaches the backflow margin being measured  with the difference between the cooling air pressure of the turbine and the gas flow pressure of the turbine); and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold ([0019] teaches if the back flow is not sufficient, i.e. exceeds a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to have a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath, and  the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold, as taught by Cook to limit back flow issues and further increase cooling control.
Childers in view of Cook does not explicitly teach the gaspath safety sensor being at the component to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane.
However, Fuchs teaches a similar bleed air cooling system (16, Fig. 1) for a gas turbine (10, Fig. 1) as Childers, having a gaspath safety sensor (P3, Fig. 1) disposed and configured to measure a gas turbine engine flow path pressure ([0028]) of the gas turbine engine flow path (see annotated figure 968’) at a component to be cooled by the bleed airflow (stator blades, not numbered, [0027] and annotated figure 968’), wherein the component to be cooled is a turbine vane (see annotated figure 968’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers in view of Cook to have a gaspath safety sensor disposed a component to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane, as taught by Fuchs, to cool one of the turbine 

 Childers in view of Adibhatla in view of Cook, in view of Fuchs, and further fails to teach the gaspath safety sensor being disposed at a leading edged of the turbine vane, although Fuchs illustrate the sensor being forward of the turbine blade (see annotated figure 968’).

However, Snider teaches a gas turbine (Col. 1 L. 6) with a gaspath sensor (22, 24; Fig. 4) disposed at a leading edged (see annotated figure 005’) of the turbine vane (see annotated figure 005’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the gaspath sensor of position of Childers in view of Adibhatla,Cook, and Fuchs to have gaspath safety sensor being disposed at a leading edged of the turbine vane, as taught by Snider, to have direct and precise measurements at the location where the hot combustion gas hits first the turbine vane, i.e. leading edge.


    PNG
    media_image1.png
    651
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1104
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    397
    677
    media_image3.png
    Greyscale


Regarding Claim 3: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 1, as stated above, and Childers further discloses the controller being configured to selectably change a source of the bleed airflow upon detection of the one or more anomalies (adjusting the bypass valve 42, e.g. fully opening or fully closing, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably changes a source, from outlet 22, or 24, or both, of the bleed airflow, see [0026-0027]).

Regarding Claim 4: Childers in view of Adibhatla, Cook, Fuchs, Adibhatla and Snider teaches all the limitations of Claim 1, as stated above, and Childers  further discloses the controller being configured to selectably modulate the bleed airflow through the bleed air cooling system (adjusting the bypass valve 42, from fully open to fully close and intermediate positions between the open and closed positions, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably modulates the bleed airflow, see [0026-0027]).

Regarding Claim 5: Childers in view of Adibhatla, Cook, Fuchs, Adibhatla, and Snider teaches all the limitations of Claim 1, as stated above, and Childers further discloses the one or more safety sensors including one or more of a pressure safety sensor and a temperature safety sensor (see [0023]).

Regarding Claim 7: Childers in view of Adibhatla, Cook, Fuchs, Adibhatla, and Snider teaches all the limitations of Claim 1, as stated above, and Childers further discloses the cooling location being one or more components of a turbine section (turbine blades and buckets of the turbine ; see Fig. 1 [002-3, 17, 23]) of the gas turbine engine.

Regarding Claim 10: Childers discloses comprising: a compressor section (12; [0015]; and Fig. 1); a turbine section (16; [0015]; and Fig. 1) operably connected to the compressor section (see [0015] and Fig. 1); and a bleed air cooling system (annotated figure 977’; and [0009]), comprising: one or more bleed ports (24, 22; [0016]; and Fig. 1) disposed at one or more axial locations of the gas turbine engine (see annotated figure 977’) to divert a bleed airflow (see annotated figure 977’) from a gas turbine engine flowpath (see annotated figure 977’ and [0016]); a bleed outlet (see annotated figure 977’) disposed at a cooling location of the gas turbine engine (turbine blades and buckets of the turbine ; see Fig. 1 [002-3, 17, 23]); a bleed duct in fluid communication with the one or more bleed ports and configured to convey the bleed airflow from the one or more bleed ports to the bleed outlet (air ducts 26, 36, 37, 28, 40, and 36; Fig. 1); 

one or more safety sensors (44, 46, 48; [0023]; and Fig. 1) to sense operational characteristics of the gas turbine engine (see [0023]); and a controller (32; [0023]; and Fig. 1) operably connected to the one or more safety sensors (see Fig. 1 and [0023]) and configured to evaluate the sensed operational characteristics for anomalies in operation of the bleed air cooling system (spikes 58 in S2N/CPD actual values, S2N/CPD actual values above or below desired S2N/CPD set point 52; and S2N/CPD actual values below minimum level 53, see [0025-27] and Figs. 2-3), wherein the one or more safety sensor include a manifold safety sensor (sensor 48; Fig. 1) disposed at the turbine distribution conduit and configured to measure a turbine manifold pressure (see turbine distribution conduit and sensor 48 wherein the sensor 48 is upstream to the cooling location; Fig. 1; [0023] and annotated figure 977’).
Childers does not explicitly disclose that the turbine distribution conduit being a turbine manifold. 
However, Adibhatla teaches a similar bleed air cooling system (see annotated figure 216’) for a gas turbine (100; Fig. 1) as Childers,  having one or more bleed ports (204, 206; Fig. 2); one or more bleed outlets (210, 224(F), and 212(A); Fig. 2); a bleed duct (202(B), 202(A); Fig. 2) in fluid communication between the bleed ports and the bleed outlets (see Fig. 2); a turbine manifold  (see annotated figure 216’) disposed between the bleed duct and the one or more bleed outlets (annotated figure 216’ and [0031])  and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlets (see [0031] and annotated figure 216’), the bleed manifold extending at least partially around a circumference of the gas turbine 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine distribution conduit of Childers to have a turbine manifold extending at least partially around a circumference of the gas turbine engine, as taught by Adibhatla, to evenly distribute the air flow as recognized by Adibhatla, (see [0031]).

Childers is silent regarding a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath at a component to be cooled by the bleed airflow and the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold.
However, Cook teaches a similar air cooling system (turbine cooling system, see tittle) for a gas turbine (10; Fig. 1) as Childers, having cooling air pressure sensor configured to measure a cooling air pressure  of the turbine ( [0019] teaches measuring, i.e. having a sensor, the cooling air pressure of the gas turbine)  
a gaspath safety sensor configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath ([0019] teaches measuring, i.e. having a sensor, the gas flow pressure of the turbine); and
a controller (80; Fig. 2; [0017]) being configured to: determine a backflow margin (backflow margin, not numbered, see [0019]) of a cooled component (50 and element 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to have a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath, and  the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold, as taught by Cook to limit back flow issues and further increase cooling control.
Childers in view of Adibhatla and Cook does not explicitly teach the gaspath safety sensor being at the component to be cooled by the bleed airflow.
However, Fuchs teaches a similar a bleed air cooling system (16, Fig. 1) for a gas turbine (10, Fig. 1) as Childers, having a gaspath safety sensor (P3, Fig. 1) disposed and configured to measure a gas turbine engine flow path pressure ([0028]) of the gas turbine engine flow path (see annotated figure 968’) at a component to be cooled by the bleed airflow (stator blades, not numbered, [0027] and annotated figure 968’) ), wherein the component to be cooled is a turbine vane (see annotated figure 968’).


Childers in view of Adibhatla, Cook, Fuchs, and Adibhatla fails to teach the gaspath safety sensor being disposed at a leading edged of the turbine vane, although Fuchs illustrate the sensor being forward of the turbine blade (see annotated figure 968’).

However, Snider teaches a gas turbine (Col. 1 L. 6) with a gaspath sensor (22, 24; Fig. 4) disposed at a leading edged (see annotated figure 005’) of the turbine vane (see annotated figure 005’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the gaspath sensor of position Childers in view of Adibhatla, Cook, Fuchs to have gaspath safety sensor being disposed at a leading edged of the turbine vane, as taught by Snider, to have direct and precise measurements at the location where the hot combustion gas hits first the turbine vane, i.e. leading edge.


Regarding Claim 11: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 10, as stated above, and Childers further discloses the controller being 

Regarding Claim 12: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 11, as stated above, and Childers further discloses the controller being configured to selectably change a source of the bleed airflow upon detection of the one or more anomalies (adjusting the bypass valve 42, e.g. fully opening or fully closing, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably changes a source, from outlet 22, or 24, or both, of the bleed airflow, see [0026-0027]).

Regarding Claim 13: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 11, as stated above, and Childers further discloses the controller being configured to selectably modulate the bleed airflow through the bleed air cooling system (adjusting the bypass valve 42, from fully open to fully close and intermediate positions between the open and closed positions, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably modulates the bleed airflow, see [0026-0027]).

Regarding Claim 14: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 10, as stated above, and Childers further discloses the one or more safety sensors including one or more of a pressure safety sensor and a temperature safety sensor (see [0023]).

Regarding Claim 18: Childers discloses a method (see [009]) of operating a gas turbine engine (10; [0015]; and Fig. 1), comprising: conveying a bleed airflow (see annotated figure 977’) from a bleed port (24, 22; [0016]; and Fig. 1) of the gas turbine engine toward a cooling location (second stage; [0017]; and Fig. 1) of the gas turbine engine to provide cooling thereto (see [0017]); monitoring the bleed airflow for anomalies (spikes 58 in S2N/CPD actual values, S2N/CPD actual values above or below desired S2N/CPD set point 52; and S2N/CPD actual values below minimum level 53, see [0025-27] and Figs. 2-3) via one or more safety sensors (44, 46, 48; [0023]; and Fig. 1) located along a bleed airflow pathway (path defined by air ducts 26, 36, 37, 28, 40, and 36; Fig. 1); wherein the one or more safety sensor include a manifold safety sensor (sensor 48; Fig. 1) disposed  at a turbine distribution conduit (see conduit 36 and see annotated figure 977’) located between the bleed port and the cooling location, the manifold safety sensor configured to measure a turbine manifold pressure at the turbine distribution conduit (see turbine distribution conduit and sensor 48 wherein the sensor 48 is upstream to the cooling location; Fig. 1; [0023] and annotated figure 977’); and selectably modifying the bleed airflow in response to detection of an anomaly (see [0024,-0027], e.g. “the controller may adjust the position of the bypass valve 42 in response to the upward spike [i.e. an anomaly] to cause the S2N/CPD actual pressure ratio to return to the desired S2N/CPD pressure ratio set point 52” see [0026-0027]).

Childers does not explicitly disclose that the turbine distribution conduit being a turbine manifold. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine distribution conduit of Childers to have a turbine manifold extending at least partially around a circumference of the gas turbine engine, as taught by Adibhatla, to evenly distribute the air flow as recognized by Adibhatla, (see [0031]).
Childers is silent regarding a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath at a component to be cooled by the bleed airflow and determining a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold pressure; and modifying operation of the bleed air cooling system if the backflow margin exceeds a selected threshold.
However, Cook teaches a similar air cooling system (turbine cooling system, see tittle) for a gas turbine (10; Fig. 1) and method of operating, as Childers, having cooling air pressure 
a gaspath safety sensor configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath ([0019] teaches measuring, i.e. having a sensor, the gas flow pressure of the turbine); and
determining a backflow margin (backflow margin, not numbered, see [0019]) of a cooled component (50 and element thermically connected thereto) based on the measured gas turbine engine flowpath pressure  and the measured turbine manifold pressure ([0019] teaches the backflow margin being measured  with the difference between the cooling air pressure of the turbine and the gas flow pressure of the turbine); and modifying operation of the bleed air cooling system if the backflow margin exceeds a selected threshold ([0019] teaches if the back flow is not sufficient, i.e. exceeds a selected threshold value,  increase the amount of cooling air, i.e. modify the operation of the bleed air system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to have a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath, and  the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold, as taught by Cook to limit back flow issues and further increase cooling control.
Childers in view of Cook does not explicitly teach the gaspath safety sensor being at the component to be cooled by the bleed airflow.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers in view of Cook to have a gaspath safety sensor disposed a component to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane, as taught by Fuchs, to cool one of the turbine components the most exposed to heat (turbine vanes are the first to contact the hot combustion gases) and to  have pressure value as close as possible to the component to cool and avoid delay time in measurement as recognized by Fuchs, (see [0031]).

Childers in view of Cook, in view of Fuchs, and further in view of Adibhatla fails to teach the gaspath safety sensor being disposed at a leading edged of the turbine vane, although Fuchs illustrate the sensor being forward of the turbine blade (see annotated figure 968’).
However, Snider teaches a gas turbine (Col. 1 L. 6) with a gaspath sensor (22, 24; Fig. 4) disposed at a leading edged (see annotated figure 005’) of the turbine vane (see annotated figure 005’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the gaspath sensor of position Childers in view of Cook, Fuchs, and Adibhatla to have gaspath safety sensor being disposed at a 


Regarding Claim 19: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 18, as stated above, and Childers further discloses selectably changing a source of the bleed airflow upon detection of the one and more anomalies anomaly (adjusting the bypass valve 42, e.g. fully opening or fully closing, see [0020],as well actuating the valve 37 between fully open or fully closed, see [0018], selectably changes a source, from outlet 22, or 24, or both, of the bleed airflow, see [0026-0027]).

Regarding Claim 20: Childers in view of Adibhatla,  Cook, Fuchs, and Snider teaches all the limitations of Claim 18, as stated above, and Childers further discloses selectably modulating a bleed airflow through the bleed air cooling system (adjusting the bypass valve 42, from fully open to fully close and intermediate positions between the open and closed positions, see [0020],as well actuating the valve 37 between fully open or fully closed, see [0018], selectably modulates the bleed airflow, see [0026-0027]).



Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Childers, in view of Adibhatla, Cook,  Fuchs, and Snider , as applied to claims 1 and 10 above,  and further in view of Sennoun (US Patent Application No. 2012/0216545).

	Regarding Claim 9: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 1, as stated above, but is silent regarding the controller being a full authority digital engine control.
	However, Sennoun teaches a bleed air cooling system (42; [0025]; and Figs. 1-2) for a gas turbine engine (10; [0021]; Fig. 1), comprising: one or more bleed ports (58, 60; [0028]; and Fig. 2) disposed at one or more axial locations of the gas turbine engine (see Fig. 2) to divert a bleed airflow ( bleed air, not numbered, see [0028]) from a gas turbine engine flowpath (35; [0023]; and fig. 2); a bleed outlet (114; [0033]; and Fig. 2) disposed at a cooling location (6; [0028]; and Fig. 2) of the gas turbine engine; a bleed duct (line connecting 58, 60 to 114, see Fig. 2) in fluid communication with the bleed port and the configured to convey the bleed airflow from the bleed port to the bleed outlet (see Fig. 2); one or more safety sensors (82, 84; [0036]; and Fig. 2) to sense operational characteristics of the gas turbine engine (see [0025,0036]); and a controller (48; [0036]; and Fig. 2) operably connected to the one or more safety sensors, wherein the controller is a full authority digital engine control (see [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers in view of Cook, Fuchs, Adibhatla, and Snider to the controller being full authority digital engine control, as taught by Sennoun, to place full authority over operational characteristics sensed around the engine in the hands of the controller and prevent miss functioning due to independent actuations of the bleed air system that do not take into account other engine systems.

	Regarding Claim 17: Childers in view of Adibhatla, Cook, Fuchs, and Snider teaches all the limitations of Claim 10, as stated above, but is silent regarding the controller being a full authority digital engine control.
	However, Sennoun teaches a gas turbine engine (10; [0021]; and Fig. 1) with a bleed air cooling system (42; [0025]; and Figs. 1-2) comprising: one or more bleed ports (58, 60; [0028]; and Fig. 2) disposed at one or more axial locations of the gas turbine engine (see Fig. 2) to divert a bleed airflow ( bleed air, not numbered, see [0028]) from a gas turbine engine flowpath (35; [0023]; and fig. 2); a bleed outlet (114; [0033]; and Fig. 2) disposed at a cooling location (6; [0028]; and Fig. 2) of the gas turbine engine; a bleed duct (line connecting 58, 60 to 114, see Fig. 2) in fluid communication with the bleed port and the configured to convey the bleed airflow from the bleed port to the bleed outlet (see Fig. 2); one or more safety sensors (82, 84; [0036]; and Fig. 2) to sense operational characteristics of the gas turbine engine (see [0025,0036]); and a controller (48; [0036]; and Fig. 2) operably connected to the one or more safety sensors, wherein the controller is a full authority digital engine control (see [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to the controller being full authority digital engine control, as taught by Sennoun, to place full authority over operational characteristics sensed around the engine in the hands of the controller and prevent miss functioning due to independent actuations of the bleed air system that do not take into account other engine systems.

Response to Arguments
Applicant’s arguments filed August 21, 2020 with respect to Claims 1; 10 and 18 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/R.A.C./Examiner, Art Unit 3741     


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741